Case 3:17-cv-00072-NKM-JCH Document 911 Filed 12/17/20 Page 1 of 2 Pageid#: 15637



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION


                                                            Action No: 3:17CV72
   Elizabeth Sines, et al                                   Date: December 17, 2020
   vs.                                                      Judge: Norman K. Moon
                                                            Court Reporter: Mary Butenschoen
   Jason Kessler, et al
                                                            Deputy Clerk: Heidi N. Wheeler



    Plaintiff Attorney(s)                           Defendant Attorney(s)
    Alan Levine                                     James Kolenich
    Jessica Phillips
    Michael Bloch (Argues )
    Roberta Kaplan
    David Mills
    Benjamin White
    Karen Dunn




                                      LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                            DEFENDANT:
   1.                                               1.



  PROCEEDINGS:
  VIDEO MOTION HEARING [826] 10:00-11:10=1 hr 10 min

  Court gives standard reminder re: recording/broadcasting of hearings for the record.

  Mr. Kolenich presents Motion [826] as to experts Blee and Simi only.

  Mr. Bloch responds.

  Arguments heard.

  Closings arguments.
Case 3:17-cv-00072-NKM-JCH Document 911 Filed 12/17/20 Page 2 of 2 Pageid#: 15638


  Remarks by Court.

  Further matters to addressed by Court relating to trial date, court adjourned.




  Time in Court:
